Title: Adams’ Copy of the Declaration, and Report: Essex Superior Court, Salem, November 1766
From: Adams, John
To: 


       Essex Ss. Novr. 1766. Superior Court.
       Jenny Slew of Ipswich in the County of Essex Spinster Plaintiff vs. John Whipple Jnr. of said Ipswich Gentleman, Defendant, in a Plea of Trespass, for that the said John upon the 29th January 1762 at Ipswich aforesaid, with Force and Arms, took her the said Jenny, held and kept her in servitude as a Slave, in his service, and has restrain’d her of her Liberty from that Time to the fifth of March last, without any lawful Authority or Right so to do, and did her other Injuries against the Peace, and to the Damage of the said Jenny Slew as she saith, £25.
       
       Defendant pleaded, that there is no such Person in Nature as Jenny Slew of Ipswich aforesaid Spinster and this the said John is ready to verify, wherefore he prays Judgment &c.
       Evidence was that she was originally called Jenny Slew, but that she had been severally Times married to slaves &c.
       Writ did not abate. 2 Judges for Abatement and 2 against it. So being divided could not abate.
      